department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date oct sin employer_identification_number contact person identification_number telephone number os eu b53 ‘yd legend coop parent coop subsidiary state a utility b asset c d agency f g h date date date year year dear mr sir or madam this letter responds to your request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in such request and in subsequent correspondence is summarized below facts coop parent is a corporation organized on date pursuant to the state a cooperative statute coop parent is engaged in utility b on date the internal_revenue_service granted coop parent exemption from federal income_taxation as an organization described in sec_501 of the internal_revenue_code ‘the code coop parent remained exempt until year when it failed to satisfy the requirement that percent or more of its income consist of amounts collected from members for the sole purpose of meeting losses_and_expenses coop parent reclaimed its exemption in year and has retained such status since that time on a date prior to date coop parent organized coop subsidiary as a one-member subsidiary cooperative pursuant to the state a cooperative statute on date the internal_revenue_service granted coop subsidiary exemption from federal income_taxation as an organization described in sec_501 of the code coop subsidiary has maintained its tax-exempt status from date to the present coop parent formed coop subsidiary for the purpose of financing the construction of in connection with the construction of asset c coop parent loaned dollar_figured to coop asset c subsidiary which amount coop parent had borrowed from agency and from e the construction debt’ approximately dollar_figuref of the construction debt remains unsatisfied coop subsidiary also owes coop parent dollar_figureg for certain capital improvements coop parent made on coop subsidiary’s behalf and an additional dollar_figureh representing miscellaneous indebtedness hereafter all such indebtedness owed by coop subsidiary to coop parent is referred to as the coop subsidiary indebtedness’ for valid business reasons coop parent proposes the complete_liquidation of coop subsidiary into coop parent the liquidation upon approval of the proposed transaction by agency and issuance of this private_letter_ruling by the internal_revenue_service coop subsidiary will adopt a plan_of_liquidation pursuant to which coop subsidiary will distribute all of its assets and liabilities to coop parent and will be dissolved under applicable state a law representations the taxpayer has made the following representations with respect to the proposed transaction a coop parent and coop subsidiary each has satisfied all the requirements to be classified as a cooperative for federal_income_tax purposes b neither coop parent nor coop subsidiary has engaged in activities that would give rise to unrelated_business_taxable_income within the meaning of sec_511 through c on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed coop parent’s membership interest in coop subsidiary will constitute the sole equity_interest in coop subsidiary d all distributions from coop subsidiary to coop parent pursuant to the plan of complete_liquidation will be made within a single taxable_year of coop subsidiary e as soon as the first liquidating_distribution has been made coop subsidiary will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its sole equity holder coop parent f coop subsidiary will retain no assets following the final liquidating_distribution g coop subsidiary will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation h no assets of coop subsidiary have been or will be disposed of by either coop subsidiary or coop parent except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan_of_liquidation i the liquidation of coop subsidiary will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of coop subsidiary if persons holding directly or indirectly more - than percent in value of the equity_interest in coop subsidiary also hold directly or indirectly more than percent in value of the equity_interest in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_31 a of the code as modified by sec_304 j prior to adoption of the plan_of_liquidation no assets of coop subsidiary will have been distributed in_kind transferred or sold to coop parent except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the liquidating plan k coop subsidiary will report all earned_income represented by assets that will be distributed to coop parent such as receivables being reported on a cash_basis commissions due etc i the fair_market_value of the assets of coop subsidiary will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed liquidation of coop subsidiary have been fully disclosed law sec_332 of the code provides that no gain_or_loss shall be recognized on the receipt by a corporation of property distributed in a complete_liquidation of another corporation sec_332 sets forth various requirements that must be met in order for a distribution to be considered in complete_liquidation for purposes of sec_332 sec_1_332-7 of the income_tax regulations regulations provides in part that if sec_332 is applicable to the receipt of the subsidiary’s property in complete_liquidation then no gain_or_loss shall be recognized to the subsidiary upon the transfer of such properties even though some of the properties are transferred in satisfaction of the subsidiary’ sec_4 indebtedness to its parent however any gain_or_loss realized by the parent_corporation on such satisfaction of indebtedness shall-be recognized to the parent_corporation at the time of the liquidation sec_337 of the code provides that no gain_or_loss shall be recognized to the liquidating corporation on the distribution to the 80-percent_distributee of any property ina complete_liquidation to which sec_332 applies sec_337 of the code provides that if a corporation is liquidated in a liquidation to which sec_332 applies and on the date of the adoption of the plan_of_liquidation such corporation was indebted to the 80-percent_distributee then for purposes of sec_337 and sec_336 any transfer of property to the 80-percent_distributee in satisfaction of such indebtedness shall be treated as a distribution to such distributee in such liquidation sec_337 of the code generally provides that sec_337 and b shall not apply where the 80-percent_distributee is an organization with limited exception not relevant on these facts which is exempt from the tax_imposed_by_chapter_1 sec_337 of the code authorizes the secretary to prescribe regulations as may be necessary or appropriate to carry out the purposes of the amendments made by subtitle d of title vi of the tax_reform_act_of_1986 including regulations to ensure that such purposes may not be circumvented through the use of a tax-exempt_entity the legislative_history concerning a amendment to sec_337 explains that the grant of authority in sec_337 includes rules to require the recognition of gain if appreciated_property of a c_corporation is transferred to a tax-exempt_entity in a carryover_basis transaction that would otherwise eliminate corporate level tax on the built-in appreciation s rep no cong 2d sess footnote omitted sec_1_337_d_-4 of the regulations sets forth the general_rule that if a taxable corporation transfers all or substantially_all of its assets to one or more tax-exempt entities the taxable corporation must recognize gain_or_loss immediately before the transfer as if the assets transferred were sold at their fair market values sec_501 of the code provides in part for the exemption from federal_income_tax of mutual_or_cooperative_telephone_companies or like organizations but only if percent or more of the income consists of amounts collected from members for the sole purpose of meeting losses_and_expenses revrul_67_265 1967_2_cb_205 updating and restating t c b ll-1 and revrul_2002_54 i r b date state that providing electricity to members on a cooperative basis is a like organization activity and such activity is described within the meaning of sec_501 of the code rulings sec_3 of revproc_2003_3 ilr b provides that the service will not rule on the qualification of a transaction as a tax-free_liquidation under sec_332 _unless the service determines that there is a significant issue that is not clearly and adequately addressed by published authority in such a case the service will rule on the entire transaction and not just the significant issue in addition to rulings under sec_332 and sec_337 the taxpayer has requested a ruling on whether sec_337 applies to the complete_liquidation of a tax-exempt subsidiary into its tax-exempt parent under sec_332 based solely on the information submitted and representations provided we rule as follows _ provided that the requirements of sec_332 are met no gain_or_loss will be recognized by coop parent upon the receipt of the assets and liabilities of coop subsidiary in the liquidation sec_332 of the code any gain_or_loss realized by coop parent on the satisfaction of the coop subsidiary indebtedness shall be recognized sec_1_332-7 of the regulations no gain_or_loss will be recognized by coop subsidiary on the distribution of its assets to or the assumption_of_liabilities by coop parent sec_337 sec_337 and sec_336 of the code in particular sec_337 will not apply to the liquidation coop parent’s basis in each asset received from coop subsidiary as a result of the liquidation will be the same as the basis of that asset in the hands of coop subsidiary immediately before the liquidation sec_334 of the code coop parent’s holding_period in each asset received from coop subsidiary as a result of the liquidation will include the period during which that asset was held by coop subsidiary sec_1223 of the code coop parent will succeed to and take into account the items of coop subsidiary described in sec_381 of the code subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder sec_381 a of the code and sec_1 a -1 of the regulations the rulings contained in this letter are based upon the information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party although this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper jr robert c harper jr manager exempt_organizations technical group
